                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN

OMAR WESLEY, by next friend Brenda Wesley,

      Plaintiff,
v.
ARMOR CORRECTIONAL HEALTH SERVICES,
INC. MAUREEN WHITE, PH.D., DEBORAH   Case No. 19-CV-00918
MAYO, APNP, EVANSTON INSURANCE
COMPANY, MOBILE MEDICAL SPECIALISTS
LLC, DEF-1 INSURANCE COMPANY, ABC-1
COMPANY, DEF-2 INSURANCE COMPANY,
KIM WOLF, APNP, DEF-3 INSURANCE
COMPANY, MILWAUKEE COUNTY,
WISCONSIN COUNTY MUTUAL INSURANCE
CORPORATION, WISCONSIN COMMUNITY
SERVICES, INC., DEF-4 INSURANCE
COMPANY, TEWANA MARSHALL, JOHN
COOK, MICHAEL EWING, M.D., MEDPRO
GROUP, INC., NICHOLAS WINTERGERST,
INJURED PATIENTS AND FAMILIES
COMPENSATION FUND, and JOHN DOES ONE
THROUGH TEN,
       Defendants.

        WISCONSIN COMMUNITY SERVICES, INC., TEWANA MARSHALL
           AND JOHN COOK OFFER OF JUDGMENT PURSUANT TO
                 FEDERAL RULE OF CIVIL PROCEDURE 68


TO:    Omar Wesley, by next friend Brenda Wesley
       c/o Mark Thomsen Esq.
       Gingras Thomsen & Wachs LLP
       219 N Milwaukee St #520
       Milwaukee, WI 53202


PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 68 Defendants, Wisconsin Community

Services, Inc, Tewana Marshall and John Cook, hereinafter referred to as “Defendants,” hereby

serve upon Plaintiff, Omar Wesley, by next Friend Brenda Wesley, an Offer of Judgment in the




         Case 2:19-cv-00918-BHL Filed 05/08/20 Page 1 of 2 Document 95
total sum of $15,000.00, plus taxable costs, to settle all claims against them asserted in Plaintiff’s

Complaint in this case.


If the Plaintiff accepts the Offer and serve notice thereof in writing, before trial and within fourteen

(14) days after receipt of this Offer, the Plaintiff may file the Offer with proof of service of the

Notice of Acceptance with the Eastern District of Wisconsin Clerk of Court.


If this offer is not accepted and the Plaintiffs fail to recover a more favorable judgment the

Plaintiffs shall not recover costs but Defendants shall recover costs to be computed on the demand

of the Complaint.


Dated this 8th day of May 2020.

                                                     SIESENNOP & SULLIVAN, LLP
                                                     Attorneys for Defendants,
                                                     Wisconsin Community Services, Inc.,
                                                     Tewana Marshall and John Cook.

                                                     Signed electronically by:
                                                     s/W. Patrick Sullivan
                                                     W. Patrick Sullivan
                                                     State Bar Number: 1006235
                                                     Ellison F. Hitt
                                                     State Bar Number: 1085269
MAILING ADDRESS:
111 W. Pleasant St., Suite 110
Milwaukee, Wisconsin 53212
Telephone: 414-223-7900
Facsimile: 414-223-1199




                                              Page 2 of 2
          Case 2:19-cv-00918-BHL Filed 05/08/20 Page 2 of 2 Document 95
